Citation Nr: 0119732	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for post-operative 
deviated nasal septum with congestion.  

3.  Entitlement to service connection for post-operative 
right eye pterygium.  

4.  Entitlement to service connection for tendinitis of the 
left shoulder.  

5.  Entitlement to service connection for fibromyalgia of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the issue certified to the Board was whether there 
was a failure to prosecute the claim, a review of the claims 
folder indicates that the issues should be as stated on the 
title page.  The veteran's filings clearly address the merits 
of the issues stated on the title page and not the RO's 
certified issue of whether he failed to prosecute his claim.  
Accordingly, the issues are as stated on the title page.  


REMAND

In April 1998, the veteran submitted a claim for service 
connection for the five disabilities listed above.  In a 
December 1998 rating decision, the RO denied his claim for 
each disability.  The veteran submitted a statement in 
February 1999 indicating that he wanted a reconsideration of 
the December 1998 rating decision.  If a more favorable 
determination was not reached, he wanted the RO to consider 
his statement to be a notice of disagreement and to issue a 
statement of the case.  

In a March 1999 letter, the RO informed the veteran that his 
claim for the listed disorders had been previously denied and 
advised him that, in order to reopen the claim, he had to 
submit evidence not previously considered.  By letter dated 
in May 1999, the RO explained that it had asked the veteran 
to submit new and material evidence to reopen his claim, that 
no such evidence had been received, and that it therefore 
denied his claim.  Thereafter, when the veteran expressed 
disagreement with that determination, the RO issued a 
statement of the case, phrasing the issue on appeal as denial 
of compensation claim based on a failure to prosecute.  

Review of the claims folder reveals that there had been no 
denial of service connection for the issues addressed in the 
December 1998 rating action.  In addition, the veteran's 
February 1999 statement clearly represents a notice of 
disagreement with that rating action.  Thus, regardless of 
the March 1999 letter to the veteran informing him that he 
had to reopen his claim by producing new and material 
evidence, the notice of disagreement placed the issues set 
forth above in appellate status.  Therefore, the matter must 
be remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2000); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case 
concerning the December 1998 rating 
decision that denied service connection 
for headaches, post-operative deviated 
nasal septum with congestion, post-
operative right eye pterygium, tendinitis 
of the left shoulder, and fibromyalgia of 
the left knee.  The RO should afford the 
veteran the applicable time in which to 
perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


